 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Christopher Pirone, et al.,                        No. CV-19-08130-PCT-JJT
10                  Plaintiffs,                         ORDER
11   v.
12   CMH Homes Incorporated, et al.,
13                  Defendants.
14
15          At issue is Defendant CMH Homes Inc.’s Motion to Compel Arbitration and Motion
16   to Dismiss (Doc. 6, Mot.), to which Plaintiffs Christopher and Christine Pirone filed a

17   Response (Doc. 7, Resp.) and Defendant filed a Reply (Doc. 8, Reply).
18          In the Complaint (Doc. 1-3, Compl.), Plaintiffs raise a claim of consumer fraud

19   against Defendant on the basis of representations Defendant allegedly made with respect

20   to a home Plaintiffs purchased from Defendant. Defendant now moves to compel
21   arbitration of Plaintiffs’ claim under an arbitration agreement between Defendant and
22   Plaintiffs.

23          To resolve a motion to compel arbitration under the Federal Arbitration Act

24   (“FAA”), 9 U.S.C. § 1 et seq., a district court must determine (1) whether the parties entered

25   into a valid agreement to arbitrate, and (2) whether the arbitration agreement encompasses

26   the dispute at issue. Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012
27   (9th Cir. 2004). If the district court finds that both elements are met, the FAA requires the
28   court to enforce the arbitration agreement. Id.
 1          The Binding Dispute Resolution Agreement proffered by Defendant states that
 2   claims related to a home sold by Defendant must be resolved by mediation or, if that proves
 3   unsuccessful, by mandatory, binding arbitration. (Mot. Ex. B. Ex. 2.) Plaintiffs do not
 4   dispute that they entered into the Agreement, but they contend that the Agreement contains
 5   an exception for a consumer fraud claim such as the one they have raised in this lawsuit.
 6   Specifically, the Agreement states that, “[t]he Parties expressly agree not to arbitrate any
 7   Claims as a class action, a representative action, or a private-attorney general action,” and
 8   Plaintiffs argue that a consumer fraud claim constitutes a private attorney general action.
 9          Under Arizona law, there is a private right of action under the Consumer Fraud Act,
10   A.R.S. § 44-1521 et seq. Sellinger v. Freeway Mobile Home Sales, Inc., 521 P.2d 1119,
11   1122 (Ariz. 1974). But not all consumer fraud claims are private attorney general actions.
12   In setting forth the “private attorney general doctrine” in the context of attorneys’ fees
13   awards, Arizona courts describe a private attorney general action as one that seeks to
14   vindicate a right that “1) benefits a large number of people; 2) requires private enforcement
15   and 3) is of societal importance.” Yes on Prop 200 v. Napolitano, 160 P.3d 1216, 1229–30
16   (Ariz. Ct. App. 2007). A Consumer Fraud Act claim may seek to eliminate unlawful
17   practices—such as false advertising or misleading pricing—on behalf of the public and
18   thus benefit a large number of people. E.g., State ex rel. Horne v. Autozone, Inc., 275 P.3d
19   1278, 1279–80 (Ariz. 2012). But when a Consumer Fraud Act claim simply provides an
20   individual consumer “a remedy to counteract the disproportionate bargaining power often
21   present in consumer transactions,” Shaw v. CTVT Motors, Inc., 300 P.3d 907, 908–09
22   (Ariz. Ct. App. 2013) (internal quotation omitted), it does not benefit a large number of
23   people and thus does not act as a private attorney general action.
24          Construing a private attorney general action as one benefitting a large number of
25   people is consistent with the text of the Agreement itself, in which the parties agreed not
26   to arbitrate “a class action, a representative action, or a private-attorney general action”
27   claim. To the extent that Plaintiffs argue that a private attorney general action contemplates
28   a consumer fraud claim benefitting only an individual, the canon of construction of noscitur


                                                 -2-
 1   a sociis—that a “term is interpreted in the context of the accompanying words”—teaches
 2   otherwise. See Estate of Braden ex rel. Gabaldon v. State, 266 P.3d 349, 352 (Ariz. 2011).
 3   The distinguishing feature of a class or representative action is that they benefit a large
 4   number of people, and because the arbitration exception in the Agreement includes “a
 5   private attorney general action” together with class and representative actions, the intent of
 6   the exception must have been to address actions benefitting a large number or people.
 7          Here, Plaintiffs seek individual redress for Defendant’s alleged misrepresentations
 8   specific to the purchase of their home. (E.g., Compl. ¶ 11 & Ex. 2.) Because Plaintiffs’
 9   claim does not seek to benefit a large number of people, this is not “a private attorney
10   general action” as contemplated by the arbitration exception in the Agreement. Plaintiffs
11   raise no other defense to the validity and enforceability of the Agreement, and the Court
12   thus finds the Binding Dispute Resolution Agreement between Plaintiffs and Defendant is
13   a valid agreement encompassing the dispute in this lawsuit. Accordingly, under the FAA,
14   the Court must compel the parties to arbitrate their dispute. This conclusion does not leave
15   Plaintiffs without a remedy for their fraud claim, but rather provides for a different venue
16   for the resolution of that claim.
17          Section 3 of the FAA provides that the Court “shall on application of one of the
18   parties stay the trial of the action until such arbitration has been had in accordance with the
19   terms of the agreement.” Here, Plaintiffs have asked the Court to stay this action. (Resp. at
20   3.) Thus, in compelling arbitration, the Court will stay this lawsuit pending the results of
21   the arbitration. See Meritage Homes Corp. v. Hancock, 522 F. Supp. 2d 1203, 1211 (D.
22   Ariz. 2007); see also AT&T Mobility, LLC v. Concepcion, 563 U.S. 333, 344 (2011)
23   (stating that, upon a party’s request, the FAA requires a court to stay litigation of claims
24   subject to arbitration pending the outcome of the arbitration of those claims under the terms
25   of the arbitration agreement).
26          IT IS THEREFORE ORDERED granting in part Defendant’s Motion to Compel
27   Arbitration and Motion to Dismiss (Doc. 6). The parties are directed to promptly submit
28


                                                  -3-
 1   this matter to arbitration consistent with the terms of their Binding Dispute Resolution
 2   Agreement and the provisions of the Federal Arbitration Act.
 3          IT IS FURTHER ORDERED denying Defendant’s request to dismiss this action
 4   and instead staying Plaintiffs’ claim against Defendant in this matter pending a decision by
 5   the arbitrator. The parties shall file a joint status report within one week of the arbitrator’s
 6   decision or by February 21, 2020, whichever is sooner.
 7          Dated this 26th day of August, 2019.
 8
 9                                           Honorable John J. Tuchi
                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
